Citation Nr: 1543209	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-49 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a rhinoplasty.  

2.  Entitlement to an effective date earlier than March 31, 2011, for service connection for a depressive disorder, not otherwise specified.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1984, with additional, subsequent service in the U. S. Army Reserve, inclusive of active duty on September 28 and 29, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in February 2010 and October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Pursuant to her request, the Veteran was afforded a videoconference hearing before the Board in July 2015, a transcript of which is of record.  

Only the issues of the Veteran's entitlement to service connection for residuals of a rhinoplasty and to an earlier effective date for service connection for service connection for a depressive disorder have been certified for the Board's review at this time.  Nevertheless, review of the record indicates that the Veteran timely filed in August 2015 a notice of disagreement regarding a rating decision of the RO in July 2015 in which her entitlement to a TDIU was denied.  In the absence of any indication that a statement of the case has been issued or that such claim has been withdrawn, that matter is further addressed in the REMAND below.  

The issues of the Veteran's entitlement to service connection for residuals of a rhinoplasty and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The earliest claim, be it formal or informal, for entitlement to service connection for a depressive disorder, not otherwise specified, was received by VA on March 31, 2011; entitlement to service connection therefor arose prior to that date based on the medical opinion as to the occurrence of aggravation in October 2009.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than March 31, 2011, for service connection for a depressive disorder, not otherwise specified, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim addressed herein on its merits.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 


Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the issue herein addressed on its merits, the notice obligation on the VA's part was fulfilled by the RO's letter to the Veteran in July 2012, in which the evidence and information needed to substantiate her claim for service connection for an acquired psychiatric disorder was set forth.  Claims for earlier effective dates are downstream issues to that of service connection and it is noted by the Board that once service connection is granted, the claim is substantiated, with there being no further requirement for additional notice; any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify regarding the downstream issue is therefore required, and there is otherwise no allegation or showing with respect to any defect in the notice regarding the claim and resulting prejudice to the Veteran.  

As for the duty to assist, there is on file service medical and/or personnel records involving the Veteran's period(s) of active duty, various records of examination and/or treatment compiled postservice by VA and non-VA health professionals, records from the Social Security Administration, and various statements from the Veteran and others.  Also, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim for an earlier effective date for depression, and has not argued that any error or deficiency in the retrieval of pertinent records has prejudiced her in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Mayfield, supra.  

The record indicates that the Veteran has been afforded one or more VA examinations in connection with the grant of service connection for a depressive disorder effectuated by the RO through its rating action in October 2013.  No VA examination has been conducted as to the effective date claim and none is needed inasmuch as such matter entails factual determinations as to when exactly a claim was submitted and at what point in time entitlement to service connection arose.  On that basis, no remand to obtain a VA examination is alleged or shown by the record.  For those reasons, no further development is found to be necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations. 

Analysis

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).  

However, the mere presence of medical evidence does not establish intent on the part of a veteran to seek service connection for a disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as an informal claim).  Pursuant to the aforementioned applicable law and regulations, it is the date of filing or receipt of relevant communication, and not necessarily the date of medical evidence pertaining to the claimed disorder that is dispositive of this matter.

Here, service connection for a depressive disorder, not otherwise specified, was granted by the RO through its rating decision of October 2013.  The effective date for service connection assigned at that time was March 31, 2011, the date on which VA initially received the Veteran's original claim for service connection for an acquired psychiatric disorder.  Such action was based on VA medical opinion obtained through a VA examination in November 2012, as modified in a January 2013 addendum, that a revocation or rescission of the Veteran's active duty orders, requiring her to relocate from Wisconsin to Hawaii with her disabled adult son, caused her significant emotional distress and resulted in a permanent aggravation of her preexisting depressive disorder, not otherwise specified.  The VA examiner further determined that the first confirmation of that aggravation had occurred in October 2009.  

The Veteran and her representative challenge the effective date assigned, arguing that the effective date of the grant of service connection for her depressive disorder should be October 1, 2009, when she was initially examined and treated for her aggravated depression.  She contends that an increase in disability occurred in October 2009 when her orders returning her to active duty in Hawaii were, in her opinion, illegally rescinded.  And, she argues that she applied for VA compensation when she discussed her growing depression with VA examining or treating VA mental health professionals in or about October 2009.  

A review of the record in its totality, however, fails to demonstrate that any formal or informal claim was received by VA earlier than March 31, 2011.  The Board notes that in determining whether an informal claim has been entered, VA is not required to read the minds of the Veteran or her representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  That is, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, that intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); see also 38 C.F.R. § 3.1(p) (2015), (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit"). 

The Board also points out that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital, may in some circumstances, be accepted as the date of receipt of a claim per 38 C.F.R. § 3.157, but such provision is only applicable where a formal claim for compensation has previously been allowed, or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  To that end, in this case, where the preconditions of 38 C.F.R. § 3.157 have not been met, a report of examination or hospitalization cannot be accepted as an informal claim for benefits.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established). 

A detailed review of the claims folder fails to identify a claim, be it a formal or informal one, for service connection for any acquired psychiatric disorder prior to the VA's receipt on March 31, 2011, of the Veteran's correspondence alleging, in effect, the service incurrence or aggravation of her depression.  The notations in the record, be they in examination and/or outpatient records, regarding her psychiatric symptoms do not raise a claim for service connection under 3.157 or other applicable law or regulation, inasmuch as section 3.157 is not for application under the facts of this case and there is not otherwise evidenced by the reported statements an intent to seek VA compensation for a disability due to a disease or injury incurred in or aggravated by service.  The RO has determined and the Board concurs that entitlement to service connection for depression arose at a point in time prior to VA's receipt of the Veteran's original claim in late March 2011.  

The Board is mindful of the Veteran's arguments in support of the assignment of an earlier effective date, as noted in her various statements and hearing testimony in July 2015.  Such are within her competency and not inherently incredible, but as noted above, they are contrary to a preponderance of the evidence demonstrating that the earliest effective date assignable for service connection for a depressive disorder, not otherwise specified, is March 31, 2011.  Thus, her appeal must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 136 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than March 31, 2011, for service connection for a depressive disorder, not otherwise specified, is denied.  


REMAND

By this appeal, the Veteran also seeks service connection for residuals of a rhinoplasty.  She notes that an inservice rhinoplasty was undertaken in April 1979 principally for cosmetic reasons and that her surgery was successful.  However, several years later, she reports having developed symptoms, including a nasal drip and the temporary loss of vision in one year when blowing her nose.  

The Veteran further alleges that her nasal passages reverted to their pre-surgical state, noting that she was told this by one or more medical providers, and given that the VA examiner in May 2012 failed to address the question of reversion of her surgically altered nose to its pre-surgical state, she requests that further medical opinion be obtained.  The Board concurs that clarifying medical opinion is needed.  

There, too, is noted to be some confusion as to the Veteran's dates of active duty, active duty for training, and inactive duty training following her initial period of active service from June 1978 to August 1984.  The record includes data from the service department indicating that a period of active duty for training was served from October 6, 2008, to November 4, 2008, followed by her return to active duty in October 2009 for two days, before the orders recalling her to active duty were rescinded or revoked in early October 2009.  Also, the Department of Defense indicates that the Veteran was discharged from service in the Army Reserve in March 2012.  This confusion as to the Veteran's complete dates of service should be removed and remand to obtain confirmation of all dates of service is required.  

Lastly, as indicated in the Introduction above, additional action by the AOJ for issuance of a statement of the case in connection with the July 2015 denial of the Veteran's TDIU entitlement is needed.  She timely filed a notice of disagreement with that denial in August 2015 and the record does not indicate that a statement of the case was prepared and furnished to the Veteran or that she withdrew her notice of disagreement.  Accordingly, further action by the AOJ pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), is necessary.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Verify all service dates of the Veteran to include each and every period of active duty, active duty for training, and inactive duty training served by her since August 1984, to include any and all service in the Army Reserve, and obtain all available service examination and/or treatment records not already on file relating to such periods of service for inclusion in the claims folder.  

2.  Obtain for inclusion in the Veteran's claims folder all pertinent VA treatment records, not already on file.  

3.  Thereafter, afford the Veteran a VA medical examination in order to ascertain whether there are any residuals now in existence with respect to her inservice rhinoplasty, to include any scarring and whether a rhinoplasty is subject to reversion to a pre-surgical state in this case or in any case.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  The Veteran's electronic claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified and, in addition, it should be noted specifically whether there is or is not current disability now present regarding the Veteran's inservice rhinoplasty and, if none is shown, the VA examiner should be asked to address the findings of Dr. R. J. Bechard, MD, in June 2010 as to the presence of a deviated nasal septum, turbinate hypertrophy, nasal vestibular stenosis, and nasal obstruction, one of which was noted might be secondary to prior nasal surgery.  

If and only if current disability is shown with respect to the inservice rhinoplasty, then the VA examiner should offer a medical opinion addressing the following question, providing a complete rationale for the response: 

Is it at least as likely as not (50 percent or greater degree of probability) that any current disability of the Veteran's nose originated in service or is otherwise attributable thereto or any incident thereof? 

4.  Furnish to the Veteran a statement of the case as to her timely filed notice of disagreement with the RO's denial in July 2015 of her claim for TDIU entitlement, as well as pertinent information as to the form and timing for the filing of a substantive appeal so as to ensure eventual Board review of that appeal.  

5.  Lastly, readjudicate the Veteran's claim for service connection for residuals of a rhinoplasty and if the benefit sought is not granted, furnish her with a supplemental statement of the case and afford her a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review. 

No action by the appellant is needed until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


